DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JEAN MARC MARIER,
                             Appellant,

                                     v.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., etc. et
                          al.,
                       Appellee.

                               No. 4D19-628

                              [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE 17-004268.

  Kenneth Eric Trent of Law Offices of Kenneth Eric Trent, Fort
Lauderdale, for appellant.

    Richard S. McIver and H. Michael Muñiz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.